      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 1 of 15 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

                                               :
PRIESTLEY FAUCETT, on behalf                   :
of himself and others similarly situated,      :
                                               :
                                               :     COLLECTIVE ACTION
                       Plaintiff,              :
               v.                              :     JURY TRIAL DEMANDED
                                               :
AMAZON.COM, LLC,                               :
AMAZON LOGISTICS, INC., and                    :
SHEARD-LOMAN TRANSPORT, LLC,                   :
                                               :
                       Defendants.             :

                            COLLECTIVE ACTION COMPLAINT

       Plaintiff Priestley Faucett (“Plaintiff”) through his undersigned counsel, individually, and

on behalf of all persons similarly situated, files this Collective Action Complaint (“Complaint”)

against Defendants Amazon.com, LLC, Amazon Logistics, Inc., and Sheard-Loman Transport,

LLC (collectively, “Defendants”), seeking all available remedies under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq.

       The following allegations are based on personal knowledge as to Plaintiff’s own conduct

and are made on information and belief as to the acts of others.

                                       INTRODUCTION

       1.      This case is about Defendants Amazon.com, LLC, Amazon Logistics, Inc. (together

“Amazon”)’s unlawful scheme to attempt to avoid responsibility for paying its Delivery Associates

in accordance with federal wage and hour laws by attempting to contract out that responsibility to

third-party Delivery Service Providers, such as Defendant Sheard-Loman Transport, LLC

(“Sheard-Loman”).

       2.      While Amazon controls the work activities, conditions and management of the
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 2 of 15 PageID #:2



Delivery Associates, and tracks each package that is delivered by its Delivery Associates using

Amazon’s sophisticated “Rabbit” technology, it denies that it is a joint employer of Plaintiff and

Delivery Associates.

       3.        Delivery Associates who deliver Amazon’s packages but are paid through

Defendant Sheard-Loman are paid a day rate and are not paid for all time worked, including

overtime that is required to deliver hundreds of Amazon packages each day.

                                 JURISDICTION AND VENUE

       4.        Jurisdiction over Plaintiff’s FLSA claim is proper under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331.

       5.        Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside in

and conduct business in this District.

                                             PARTIES

       6.        Plaintiff Priestley Faucett is a citizen of Louisiana and resides in Baton Rouge,

Louisiana. Plaintiff has worked for Defendants as a Delivery Associate in Louisiana from October

2018 to the present. Pursuant to 29 U.S.C. § 216(b), Plaintiff has consented to be a plaintiff in this

action. See Ex. A.

       7.        Defendant Amazon.com, LLC is a limited liability company with principal offices

in Seattle, Washington, which operates throughout the United States, including this Judicial District.

       8.        Defendant Amazon Logistics, Inc. is a corporation with principal offices in Seattle,

Washington, which operates throughout the United States, including this Judicial District.

       9.        Defendant Sheard-Loman Transport, LLC (“Sheard-Loman”) is a limited liability

company organized under the laws of Illinois with principal offices in Chicago, Illinois. Sheard-

Loman provides Delivery Associates to Amazon as a Delivery Service Provider.




                                                  2
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 3 of 15 PageID #:3



        10.    The unlawful acts alleged in this Complaint were committed by Defendants and/or

Defendants’ officers, agents, employees, or representatives, while actively engaged in the

management of Defendants’ businesses or affairs and with the authorization of the Defendants.

        11.    During times relevant, Plaintiff is an employee of Defendants and is covered by the

FLSA.

        12.    Defendants are employers covered by the FLSA.

        13.    Defendants employ individuals, including Delivery Associates, in Illinois, Maryland,

and Louisiana, as well as potentially other states.

        14.    Defendants employ individuals engaged in commerce or in the production of goods

for commerce and/or handling, selling, or otherwise working on goods or materials that have been

moved in or produced in commerce by any person, as described by 29 U.S.C. §§ 206-207.

        15.    Defendants’ annual gross sales exceed $500,000.

                                  COLLECTIVE DEFINITION

        16.    Plaintiff brings Count I of this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as

a collective action on behalf of himself and the following class:

        All current and former Delivery Associates who were paid by Defendant Sheard-
        Loman Transport, LLC to deliver packages for Amazon in the United States during
        the applicable limitations period (the “FLSA Collective”).

        17.    Plaintiff reserves the right to redefine the FLSA Collective prior to notice or

  certification, and thereafter, as may be warranted or necessary.

                                               FACTS

                                Defendants Are Joint Employers

        18.    At all relevant times, Amazon has been affiliated with and/or operating with Sheard-

Loman with respect to the Plaintiff and other similarly situated employees such that Amazon, on




                                                      3
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 4 of 15 PageID #:4



the one hand, and Sheard-Loman, on the other, are the “joint employers” of the Plaintiff and other

similarly situated employees.

       19.     Sheard-Loman operates a carrier and logistics business in providing vehicles and

drivers to deliver goods on behalf of Defendant Amazon.com and its affiliates. The goods are

purchased by customers using Defendant Amazon.com, LLC’s digital platform (the Amazon.com

website).

       20.     Amazon.com, LLC is an e-commerce company and one of the largest – if not the

largest – internet retailers in the world, operating the website www.amazon.com. As of June 6,

2018, Forbes estimated the net worth of Amazon.com to be as much as $777.8 billion.

       21.     Amazon Logistics, Inc. is a subsidiary of Defendant Amazon.com, LLC (together,

“Amazon”), which advertises for and provides Delivery Associates for Amazon.com deliveries.

Amazon Logistics, Inc. works with delivery providers (“Delivery Service Providers”) to deliver

packages from a central location to an Amazon.com customer.

       22.     Amazon provides Delivery Service Providers, like Sheard-Loman, with exclusive

deals on Amazon-branded vans, comprehensive insurance and other services. Amazon Logistics,

Getting Started <https://logistics.amazon.com/marketing/getting-started> (last visited Nov. 21,

2018). Amazon also provides access to vehicle maintenance, fuel program, professional uniforms,

recruitment tools, payroll, tax, and accounting services, health and employees benefits, and legal

support.

       23.     Amazon does not require their Delivery Service Providers to have any logistics

experience. In part, because Amazon provides technological and logistical expertise to the Delivery

Service Provider.

       24.     Delivery Service Provider startup costs start as low as $10,000.00 because Amazon




                                                4
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 5 of 15 PageID #:5



provides “…exclusive discounts on a suite of assets and services…” Amazon Logistics, Brochure,

The          Opportunity      to        Lead         <https://d3a8hw3k243rpe.cloudfront.net/static-

assets/Download_Brochure.pdf> (last visited Nov. 21, 2018).

       25.      Amazon provides consistent coaching and support, an operation manual, driver

assistance, and a dedicated account manager to each Delivery Service Provider.

       26.      Delivery Service Providers also interact on a daily basis with Amazon’ account

manager, on-road assistance team and Amazon delivery station personnel.

       27.      Most Delivery Service Providers work exclusively delivering Amazon packages.

       28.      Sheard-Loman is a Delivery Service Provider for Amazon.

       29.      Sheard-Loman provides Delivery Associates to deliver Amazon’s packages.

       30.      The principals of the Delivery Service Providers, such as Sheard-Loman, are

required to undergo three-week hands-on training, including but not limited to education on the

Amazon-provided delivery equipment, the daily processes at an Amazon delivery facility, and assist

in sorting and loading packages.

       31.      Delivery Service Providers are given access to Amazon’s technology training

resources, videos, and delivery data.

       32.      Amazon also supplies Delivery Service Providers, such as Sheard-Loman, with

business tools to assist with planning, daily operations, routing guidance, and customer service.

       33.      Amazon pays Delivery Service Providers, including Sheard-Loman, pursuant to its

standard Delivery Provider Terms of Service.

       34.      While Delivery Service Providers pay the Delivery Associates from the amounts

Amazon pays them, Amazon has both influence and control over how Delivery Associates are paid.

For example, based on a recent news report of a “leaked internal email,” Amazon is in the process




                                                 5
        Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 6 of 15 PageID #:6



of “making major changes to how some delivery drivers are paid to ‘enable transparency and

accuracy of pay’,” including “prohibit[ing] [Delivery Service Providers] from paying drivers a flat

daily rate.” See Hayley Peterson, Leaked email reveals Amazon is changing how delivery drivers

are paid following reports of          missing wages,     BUSINESS INSIDER, Oct. 2, 2018,

https://www.businessinsider.com/amazon-changes-delivery-pay-practices-following-missing-

wage-reports-2018-10.

         35.   Amazon supervises and controls the work activities, work schedules, conditions and

management of Delivery Associates, such as Plaintiff.

         36.   Sheard-Loman’s Baton Rouge, Louisiana location is located within one of

Defendant Amazon.com, LLC’s fulfillment centers, which is controlled and operated by Amazon.

         37.   On information and belief, Sheard-Loman’s Illinois (Champaign, Chicago, Morton

Grove, and Oak Park) and Maryland (Hanover) locations are also located within one of

Amazon.com, LLC’s fulfillment centers, which are controlled and operated by Amazon.

         38.   Delivery Associates undergo mandatory training by Amazon through what is also

known as Amazon’s “Delivery Associate School.” Plaintiff’s training with Amazon took three

days.

         39.   The mandatory training, conducted by Amazon, covers Amazon’s policies and

procedures, including but not limited to: how to scan a package; how to use Amazon’s handheld

GPS-tracking device, known as a “Rabbit”; and how to drop packages off in compliance with

Amazon’s policies, procedures and concession rates (the failure to properly deliver a package).

         40.   Amazon, through its Coretex system, tracks and monitors Delivery Associates’ job

performance. Every day, Amazon sends an email documenting each Delivery Associate’s job

performance.




                                                6
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 7 of 15 PageID #:7



       41.      On information and belief, Amazon disciplines Delivery Associates for violations

of their policies and procedures.

       42.      Throughout their employment with Defendants, Delivery Associates are subject to

additional training by Amazon in complying with its operational procedures and in meeting its work

expectations.

       43.      If a Delivery Associate fails to meet Amazon’s expectations, they are terminated.

       44.      As required by Amazon, Sheard-Loman provides Delivery Associates, such as the

Plaintiff and other Delivery Associates, with a vehicle.

       45.      While the vehicles used by Delivery Associates are provided by Sheard-Loman,

those vehicles must adhere to Amazon’s requirements. Vehicles and must be “cargo vans with at

least 300 cubic feet of cargo capacity.” Amazon Logistics, Inc., Frequently Asked Questions,

Requirements <https://logistics.amazon.com/> (last visited Nov. 22, 2017).

       46.      The   vehicles      are   branded       with   Amazon’   logo   (as   seen   below).




       47.      The vehicles provided to Delivery Associates by Sheard-Loman weigh less than

10,000 pounds.



                                                    7
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 8 of 15 PageID #:8



       48.     Delivery Associates are provided with and are required to use an Amazon.com

“Rabbit,” a handheld device that provides the addresses of Amazon.com customers. The “Rabbit”

is also used for navigation assistance, package scanning, and as a phone. The “Rabbit” also allows

Amazon to contact and track a Delivery Associate’s movement and work progress.

       49.     Amazon has direct access to the “Rabbit” devices, which are given to and used by

each Delivery Associate.

       50.     Amazon sets the delivery route that the Delivery Associate will complete.

       51.     Amazon assigns and provides routes to Delivery Service Providers, including

Sheard-Loman.

       52.     Amazon also dictates the hours of delivery in which a Delivery Associate may

deliver a package. For example, Delivery Associates in Amazon’ Baton Rouge, Louisiana facility

are directed to not deliver packages after 9:00 p.m.

             The Nature of Plaintiff and Delivery Associates’ Work for Defendants

       53.     Plaintiff has been employed as a Delivery Associate since October 2018 in

Defendants’ Baton Rouge, Louisiana location, making deliveries of packages on behalf of Amazon.

       54.     Plaintiff and other Delivery Associates are required to check in with Amazon

employees when they arrive and leave the facility.

       55.     Plaintiff and other Collective Members are regularly scheduled to work five (5) to

six (6) days per week, with shifts that are scheduled for ten (10) hours.

       56.     Although shifts are scheduled for ten (10) hours per day, all of the work related

activities that Plaintiff and Delivery Associates are required to and do perform often takes ten or

more hours per day to complete.

       57.     Plaintiff regularly works more than forty (40) hours a week. Plaintiff observes that




                                                  8
      Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 9 of 15 PageID #:9



other Collective Members routinely work similar hours.

       58.       On average, Plaintiff drives between approximately 50-161 miles per shift

delivering packages. Plaintiff observed that other Collective Members routinely drive a similar

number of miles to deliver packages.

       59.       On average, Plaintiff delivers between approximately 68-159 Amazon packages per

shift. Plaintiff observed that other Collective Members routinely deliver a similar number of

packages.

       60.       Even after Plaintiff and other Collective Members finish delivering their assigned

packages, Defendants require them to “rescue” other Delivery Associates by going to meet another

Delivery Associate in the field to deliver some of their packages. Plaintiff has been directed to

“rescue” other Delivery Associates and has observed other Collectives Members rescue other

Delivery Associates.

       61.       Plaintiff is not provided lunch breaks. Accordingly, Plaintiff routinely works

through his lunch without extra pay and he is unable to take short breaks due to the high volume of

deliveries. Plaintiff observes other Collective Members routinely work similar schedules.

Defendants were not only aware of and permitted this practice, but the work schedules and

conditions imposed by Defendants effectively required this practice.

                         Delivery Associates Are Paid on a Day Rate Basis

       62.       Delivery Associates are paid a flat day rate regardless of how many hours they

actually work.

       63.       Plaintiff is paid a flat rate of $135.00 per day.

       64.       Plaintiff observed other Delivery Associates are also paid a day rate.

       65.       Sheard-Loman advertises for “Amazon Delivery Drivers,” and states that that it




                                                    9
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 10 of 15 PageID #:10



offers    pay   of    a   fixed   rate   “daily,   upon   completion     of   the   route.”     See

https://www.linkedin.com/jobs/view/amazon-delivery-driver-at-sheard-loman-transport-llc-

hanover-957466229/ (last accessed December 5, 2018).

         66.    Defendants also pay Plaintiff and Collective Members other forms of compensation

for services, including without limitation, non-discretionary bonuses.

         67.    Plaintiff and other Delivery Associates regularly work more than 40 hours per week.

         68.    Plaintiff and other Delivery Associates regularly work five (5) to six (6) days per

week.

         69.    Defendants do not keep track of the actual number of hours that Plaintiff and

Delivery Associates work.

         70.    Defendants do not pay Plaintiff or Delivery Associates overtime for all hours

worked in excess of forty in a workweek.

         71.    Defendants pay their Delivery Associates, such Plaintiff and other Collective

Members, pursuant to the same unlawful day rate pay policy, without paying overtime for work

performed amounting to more than forty hours per week.

         72.    Defendants pay Plaintiff and Collective Members their flat sum for days that they

work regardless of the number of hours worked, and do not pay additional overtime compensation.

See Hickman v. TL Transportation LLC, 317 F. Supp. 3d 890 (E.D. Pa. 2018) (granting summary

judgment to the plaintiff in holding that a similar day rate scheme by a Delivery Service Provider

violated the FLSA).

         73.    Plaintiff and the FLSA Collective compensated on a daily rate pay basis, and are not

paid overtime as required by law.




                                                   10
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 11 of 15 PageID #:11



               Defendants’ Failure to Properly Pay Delivery Associates Is Willful

         74.   Defendants’ actions in violation of the FLSA are made willfully in an effort to avoid

liability under the FLSA.

         75.   Amazon relies on DSPs, such as Sheard-Loman for the essential services of getting

its goods from its warehouses to its customer’s doors as quickly as possible, yet Amazon attempts

to shield itself from liability for wage and hour violations by using thinly capitalized companies,

such as Sheard-Loman, to provide the employees who perform this work.

         76.   Amazon attempts to hide behind these DSPs and use a joint employer defense rather

than making sure the employees who perform these services are compensated in accordance with

the law.

         77.   Notwithstanding that it is plainly unlawful to pay a non-exempt employee a day rate

without overtime compensation, and despite the fact that another federal court has found that such

a pay scheme paid by a DSP of Amazon is unlawful, Defendants continue to pay Delivery

Associates in such an unlawful manner. See Hickman v. TL Transportation LLC, 317 F. Supp. 3d

890 (E.D. Pa. 2018).

         78.   In addition, despite tracking Amazon’s packages to the second, Defendants have

failed to make, keep and preserve records with respect to the Plaintiff and other members of the

FLSA Collective sufficient to determine their lawful wages, actual hours worked and other

conditions of employment as required by federal and state law. See 29 U.S.C. § 211(c); 29 C.F.R.

§§ 516.5(a), 516.6(a)(1), 516.2(c) (requiring employers to maintain payroll records for three years

and time sheets for two years, including the exact number of hours worked each day and each

week).

         79.   Even though the FLSA entitles day-rate and hourly employees to overtime premium




                                                11
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 12 of 15 PageID #:12



compensation for hours worked over 40 per week, Defendants do not pay their Delivery Associates,

such as the Plaintiff, any extra overtime premium compensation for their overtime hours worked.

       80.     Defendants knew or absent their own recklessness should have known that the

Plaintiff and Collective Members were entitled to such overtime premiums.

       81.     By failing to pay the overtime premium to the Plaintiff and other Delivery

Associates, Defendants have acted willfully and with reckless disregard of clearly applicable FLSA

provisions.

              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       82.     Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

       83.     Plaintiff desires to pursue his FLSA claim on behalf of any individuals who opt-in

to this action pursuant to 29 U.S.C. § 216(b).

       84.     Plaintiff and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), because, inter alia, all such individuals worked pursuant to Defendants’

previously described common pay practices and, as a result of such practices, were not paid the

full and legally mandated overtime premium for hours worked over forty (40) during the

workweek. Resolution of this action requires inquiry into common facts, including, inter alia,

Defendants’ common compensation, timekeeping and payroll practices.

       85.     Specifically, Defendants failed to pay overtime at time and a half (1½) the

employee’s regular rate as required by the FLSA for hours worked in excess of forty (40) per

workweek.

       86.     The similarly situated employees are known to Defendants and are readily

identifiable and may be located through Defendants’ business records and the records of any




                                                 12
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 13 of 15 PageID #:13



payroll companies Defendants use.

          87.   Defendants employ many FLSA Collective Members throughout the United States.

These similarly situated employees may be readily notified of the instant litigation through direct

means, such U.S. mail and/or other appropriate means, and should be allowed to opt into it pursuant

to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their similar claims for overtime

and other compensation violations, liquidated damages (or, alternatively, interest), and attorneys’

fees and costs under the FLSA.

                                           COUNT I
                                    Violation of the FLSA
                        (On Behalf of Plaintiff and the FLSA Collective)

          88.   All previous paragraphs are incorporated as though fully set forth herein.

          89.   The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the regular

rate at which he is employed. See 29 U.S.C. § 207(a)(1).

          90.   Defendants are subject to the wage requirements of the FLSA because each of the

Defendants is an “employer” under 29 U.S.C. § 203(d).

          91.   At all relevant times, each of the Defendants were, and continue to be, an

“employer” engaged in interstate commerce and/or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203.

          92.   During all relevant times, the members of FLSA Collective, including the Plaintiff,

were covered employees entitled to the above-described FLSA’s protections. See 29 U.S.C. §

203(e).

          93.   Plaintiff and the FLSA Collective are not exempt from the requirements of the

FLSA.




                                                 13
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 14 of 15 PageID #:14



       94.     Plaintiff and the FLSA Collective are entitled to be paid overtime compensation for

all hours worked over forty (40) in a workweek.

       95.     Defendants’ compensation scheme applicable to the Plaintiff and the FLSA

Collective failed to comply with either 29 U.S.C. § 207(a)(1) or 29 C.F.R. § 778.112.

       96.     Defendants knowingly failed to compensate the Plaintiff and the FLSA Collective

at a rate of one and one-half (1½) times their regular hourly wage for hours worked in excess of

forty (40) hours per week.

       97.     Defendants also failed to create, keep and preserve records with respect to work

performed by the Plaintiff and the FLSA Collective sufficient to determine their wages, hours and

other conditions of employment in violation of the FLSA, 29 U.S.C.A. § 211(c); 29 C.F.R. §§

516.5(a), 516.6(a)(1), 516.2(c).

       98.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief on behalf of themselves and all others

similarly situated:

               a.      An order permitting this litigation to proceed as an FLSA collective action
                       pursuant to 29 U.S.C. § 216(b);

               b.      Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                       potential FLSA Collective members;

               c.      Back pay damages (including unpaid overtime compensation, unpaid
                       spread of hours payments and unpaid wages) and prejudgment interest to
                       the fullest extent permitted under the law;

               d.      Liquidated damages to the fullest extent permitted under the law;

               e.      Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
                       under the law; and



                                                 14
    Case: 1:18-cv-08066 Document #: 1 Filed: 12/07/18 Page 15 of 15 PageID #:15




              f.      Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands a trial by jury for all issues of fact.

Dated: December 7, 2018                       Respectfully submitted,


                                              /s/ Sarah R. Schalman-Bergen
                                              Sarah R. Schalman-Bergen
                                              Camille Fundora Rodriguez
                                              BERGER MONTAGUE PC
                                              1818 Market Street, Suite 3600
                                              Philadelphia, PA 19103
                                              Tel.: (215) 875-3000
                                              Fax: (215) 875-4620
                                              sschalman-bergen@bm.net
                                              crodriguez@bm.net

                                              Ryan Allen Hancock, pro hac vice forthcoming
                                              WILLIG, WILLIAMS & DAVIDSON
                                              1845 Walnut Street, 24th Floor
                                              Philadelphia, PA 19103
                                              Tel.: (215) 656-3600
                                              Fax: (215) 567-2310
                                              rhancock@wwdlaw.com

                                              John Bielski, Illinois ID No. 86790
                                              WILLIG, WILLIAMS & DAVIDSON
                                              77 W. Washington St., Suite 2120
                                              Chicago, Illinois 60602
                                              jbielski@wwdlaw.com

                                              Attorneys for the Plaintiff and the
                                              Proposed FLSA Collective




                                                 15
